FOR IMMEDIATE RELEASE Contact: Nancy Ellefson VP of Finance Pizza Inn, Inc. 469-384-5000 nellefson@pihq.com PIZZA INN, INC. REPORTS RESULTS FOR FISCAL YEAR 2008 Chain reports same store sales growth of 2.6% for fiscal year 2008 The Colony, Texas – September 25, 2008 PIZZA INN, INC. (NASDAQ:PZZI) today reported net income of $2,825,000, or $0.29 per share, for the fiscal year ended June 29, 2008, versus net income of $206,000, or $0.02 per share, for the prior fiscal year.For the fourth quarter, the Company reported net income of $729,000, or $0.08 per share, for fiscal 2008 versus $658,000, or $0.06 per share, in the same quarter in the prior fiscal year.Highlights for the fourth quarter and fiscal year 2008 included: · Comparable domestic buffet restaurant sales increased 2.3% for the fourth quarter and 3.5% for fiscal 2008 compared to the prior fiscal year. · Total comparable domestic restaurant sales increased 2.6% for fiscal 2008 and 1.8% for the fourth quarter compared to the prior fiscal year. · The fourth quarter of fiscal 2008 represented the 5th consecutive quarter of same store sales growth compared to the prior year. · General and administrative expenses decreased 23% in fiscal 2008 compared to the prior year despite fourth quarterexpenses of $215,000, or $0.02 per share, related toan internal controls assessment andother compliance work in accordance with the Sarbanes-Oxley Act of 2002. Charlie Morrison, President and CEO, commented, "It has been a great year for Pizza Inn.We accomplished nearly all of our goals in the continued effort to turn around this brand.Our positive same store sales growth is evidence of a preference by customers to choose Pizza Inn’s quality over that of our competition.Much of the work completed this year will manifest itself in the opening of our next Company-operated restaurant in Denton, Texas next month.This buffet-style restaurant will showcase a new, yet familiar, look to the Pizza Inn brand which represents the future of Company-owned and franchised Pizza Inn’s everywhere.” Certain statements in this press release, other than historical information, may be considered forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, and are subject to various risks, uncertainties and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may differ from those anticipated, estimated or expected.Among the key factors that may have a direct bearing on Pizza Inn’s operating results, performance or financial condition are its ability to implement its growth strategies, national, regional and local economic conditions affecting the restaurant/entertainment industry, competition within the restaurant and entertainment industries, success of franchise operations, negative publicity, seasonality, government regulations, weather and commodity, insurance and labor costs. Pizza Inn, Inc. (www.pizzainn.com) is headquartered in The Colony, Texas, along with its distribution division, Norco Restaurant Services Company.The Company is a franchisor and food and supply distributor to a system of franchised and company owned restaurants operating both domestically and internationally under the trade name “Pizza Inn.” PIZZA INN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year Ended June 29, June 24, REVENUES: 2008 2007 Food and supply sales $ 43,807 $ 41,029 Franchise revenue 4,970 4,622 Restaurant sales 741 774 49,518 46,425 COSTS AND EXPENSES: Cost of sales 40,819 39,170 Franchise expenses 2,538 2,633 General and administrative expenses 2,957 3,842 Severance 391 - Provision for bad debts 146 96 Loss (gain) on sale of assets 9 (570 ) Other income - (159 ) Impairment of long-lived assets - 48 (Recovery of) provision for litigation costs (284 ) 302 Interest expense - 476 46,576 45,838 INCOME FROM CONTINUTING OPERATIONS BEFORE TAXES 2,942 587 Income taxes (99 ) - INCOME FROM CONTINUING OPERATIONS 3,041 587 Loss from discontinued operations, net of income tax benefit (216 ) (381 ) NET INCOME $ 2,825 $ 206 EARNINGS (LOSS) PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ 0.31 $ 0.06 Loss from discontinued operations $ (0.02 ) $ (0.04 ) Net income $ 0.29 $ 0.02 EARNINGS (LOSS) PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ 0.31 $ 0.06 Loss from discontinued operations $ (0.02 ) $ (0.04 ) Net income $ 0.29 $ 0.02 Weighted average common shares outstanding - basic 9,761 10,145 Weighted average common shares outstanding - diluted 9,789 10,146 PIZZA INN, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) June 29, June 24, ASSETS 2008 2007 CURRENT ASSETS Cash and cash equivalents $ 1,157 $ 1,879 Accounts receivable, less allowance for doubtful accounts of $128 and $451, respectively 2,773 2,716 Notes receivable, current portion 6 8 Income tax receivable 272 - Inventories 1,396 1,518 Property held for sale 301 336 Deferred income tax assets 555 458 Prepaid expenses and other 235 165 Total current assets 6,695 7,080 LONG-TERM ASSETS Property, plant and equipment, net 635 778 Notes receivable 7 12 Deferred income tax assets 237 - Re-acquired development territory, net 46 239 Deposits and other 215 85 $ 7,835 $ 8,194 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ 2,380 $ 2,082 Accrued expenses 1,316 1,805 Total current liabilities 3,696 3,887 LONG-TERM LIABILITIES Deferred gain on sale of property 184 209 Deferred revenues, net of current portion 283 314 Other long-term liabilities 18 7 Total liabilities 4,181 4,417 COMMITMENTS AND CONTINGENCIES (See Notes D, F and I) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 and 15,120,319 shares, respectively; outstanding 9,104,361 and 10,168,494 shares, respectively 151 151 Additional paid-in capital 8,543 8,471 Retained earnings 17,624 14,799 Treasury stock at cost Shares in treasury: 6,025,958 and 4,951,825, respectively (22,664 ) (19,644 ) Total shareholders' equity 3,654 3,777 $ 7,835 $ 8,194 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended June 29, June 24, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,825 $ 206 Adjustments to reconcile net income to cash provided by (used for) operating activities: Depreciation and amortization 342 692 Impairment of long-lived assets and goodwill - 48 Deferred rent expense (benefit) 54 (9 ) Provision for bad debt 146 96 Stock compensation expense (benefit) 51 (14 ) Litigation expense (benefit) - 302 Loss (gain) on sale of assets 9 (570 ) Deferred income taxes (334 ) 687 Changes in operating assets and liabilities: Deferred revenue (53 ) 196 Notes and accounts receivable (196 ) 320 Income tax receivable (272 ) - Inventories 122 254 Accounts payable - trade 298 (135 ) Accrued expenses (490 ) (3,520 ) Prepaid expenses and other (83 ) 76 Cashprovided by (used for)operating activities 2,419 (1,371 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets 108 11,325 Capital expenditures (249 ) (249 ) Cash (used for) provided by investing activities (141 ) 11,076 CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing costs - (25 ) Repayments of long-term bank debt - (8,044 ) Purchases of treasury stock (3,020 ) - Proceeds from exercise of stock options 20 59 Cash used for financing activities (3,000 ) (8,010 ) Net (decrease) increase in cash and cash equivalents (722 ) 1,695 Cash and cash equivalents, beginning of year 1,879 184 Cash and cash equivalents, end of year $ 1,157 $ 1,879
